March 28, 2008


Mr. Eugene Paul Tausk
Hilder & Associates
819 Lovett
Houston, TX 77006

Ms. Pamela E. George
1201 McDuffie, No. 134
Houston, TX 77019
Mr. James Gregory Rytting
Hilder & Associates
819 Lovett Blvd
Houston, TX 77006

Mr. Michael Skadden
Michael Skadden & Associates, Attorneys
10001 Westpark #30
Houston, TX 77042

RE:   Case Number:  07-0321
      Court of Appeals Number:  14-05-00489-CV&14-05-00488-CV
      Trial Court Number:  99-19105

Style:      ANA MARIA TARQUIS ALFONSO
      v.
      MICHAEL SKADDEN

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |